--------------------------------------------------------------------------------

CONSULTING AGREEMENT

THIS AGREEMENT is dated and effective on the 2nd day of July, 2008.

BETWEEN:

WEST CANYON ENERGY CORP.
20333 State Hwy, 249
Suite 200-113
Houston TX 77070

(the “Company”)

AND:

SUMMIT CONSULTING LIMITED
6860 S. Yosemite Ct.
Suite 2000
Centennial, CO 80112

(the “Contractor”)

WHEREAS:

A. The Company desires to retain the Contractor to provide the services of Shane
Reeves as President and as a director of the Company, and to provide such
services (the “Services”) as detailed in Schedule A attached hereto, in regards
to the Company’s management and operations;

B. The Contractor has agreed to provide the Services to the Company on the terms
and conditions of this Agreement.

     NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and promises set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each, the parties hereto agree as follows:

ARTICLE 1
APPOINTMENT AND AUTHORITY OF CONTRACTOR

1.1 Appointment of Contractor. The Company hereby appoints the Contractor to
perform the Services for the benefit of the Company as hereinafter set forth,
and the Company hereby authorizes the Contractor to exercise such powers as
provided under this Agreement. The Contractor accepts such appointment on the
terms and conditions herein set forth.

1.2 Performance of Services. The Services hereunder have been and shall continue
to be provided on the basis of the following terms and conditions:

  (a)

the Contractor shall report directly to the Board of Directors of the Company;

        (b)

the Contractor shall faithfully, honestly and diligently serve the Company and
cooperate with the Company and utilize maximum professional skill and care to
ensure that all services rendered hereunder, including the Services, are to the
satisfaction of the


--------------------------------------------------------------------------------

- 2 -

 

Company, acting reasonably, and the Contractor shall provide any other services
not specifically mentioned herein, but which by reason of the Contractor's
capability the Contractor knows or ought to know to be necessary to ensure that
the best interests of the Company are maintained; and

        (c)

the Company shall report the results of the Contractor's duties hereunder as may
be requested by the Company from time to time.

1.3 Authority of Contractor. The Contractor shall have no right or authority,
express or implied, to commit or otherwise obligate the Company in any manner
whatsoever except to the extent specifically provided herein or specifically
authorized in writing by the Company.

1.4 Independent Contractor. In performing the Services, the Contractor shall be
an independent contractor and not an employee or agent of the Company, except
that the Contractor shall be the agent of the Company solely in circumstances
where the Contractor must be the agent to carry out its obligations as set forth
in this Agreement. Nothing in this Agreement shall be deemed to require the
Contractor to provide the Services exclusively to the Company and the Contractor
hereby acknowledges that the Company is not required and shall not be required
to make any remittances and payments required of employers by statute on the
Contractor's behalf and the Contractor or any of its agents shall not be
entitled to the fringe benefits provided by the Company to its employees.

ARTICLE 2
CONTRACTOR'S AGREEMENTS

2.1 Expense Statements. The Contractor may incur expenses in the name of the
Company as agreed in advance in writing by the Company, provided that such
expenses relate solely to the carrying out of the Services. The Contractor will
immediately forward all invoices for expenses incurred on behalf of and in the
name of the Company and the Company agrees to pay said invoices directly on a
timely basis. The Contractor agrees to obtain approval from the Company in
writing for any individual expense of $1,000 or greater or any aggregate expense
in excess of $1,000 incurred in any given month by the Contractor in connection
with the carrying out of the Services.

2.2 Regulatory Compliance. The Contractor agrees to comply with all applicable
securities legislation and regulatory policies in relation to providing the
Services, including but not limited to United States securities laws (in
particular, Regulation FD) and the policies of the United States Securities and
Exchange Commission.

2.3 Prohibition Against Insider Trading. The Contractor hereby acknowledges that
the Contractor is aware, and further agrees that the Contractor will advise
those of its directors, officers, employees and agents who may have access to
Confidential Information, that United States securities laws prohibit any person
who has material, non-public information about a company from purchasing or
selling securities of such a company or from communicating such information to
any other person under circumstances in which it is reasonably foreseeable that
such person is likely to purchase or sell such securities.

ARTICLE 3
COMPANY'S AGREEMENTS

3.1 Remuneration. As compensation for the Services rendered, the Contractor
shall receive a management fee of $8,000 payable monthly and, as compensation
for agreeing act as a director and officer of the Company and enter into this
Agreement, the Contractor shall receive 500,000 restricted shares of common
stock of the Company (the “Compensation Shares”). Upon each annual renewal of
this

--------------------------------------------------------------------------------

- 3 -

Agreement the Contractor shall be entitled to an additional 500,000 Compensation
Shares, subject to adjust for any stock splits or consolidations.

3.2 Information. Subject to the terms of this Agreement, including without
limitation Article 5 hereof, and provided that the Contractor agrees that it
will not disclose any material non-public information to any person or entity,
the Company shall make available to the Contractor such information and data and
shall permit the Contractor to have access to such documents as are reasonably
necessary to enable it to perform the Services under this Agreement. The Company
also agrees that it will act reasonably and promptly in reviewing materials
submitted to it from time to time by the Contractor and inform the Contractor of
any material inaccuracies or omissions in such materials.

ARTICLE 4
DURATION, TERMINATION AND DEFAULT

4.1 Effective Date. This Agreement shall become effective as of July 2, 2008
(the “Effective Date”), and shall continue for a period of one year from the
Effective date, unless the Contractor ceases acting as a director and officer or
is terminated pursuant to the terms of this Agreement.

4.2 Termination. Without prejudicing any other rights that the Company may have
hereunder or at law or in equity, the Company may terminate this Agreement
immediately upon delivery of written notice to the Contractor if:

  (a)

the Contractor breaches section 2.2 of this Agreement;

        (b)

the Contractor breaches any other material term of this Agreement and such
breach is not cured to the reasonable satisfaction of the Company within thirty
(30) days after written notice describing the breach in reasonable detail is
delivered to the Contractor;

        (c)

the Company acting reasonably determines that the Contractor has acted, is
acting or is likely to act in a manner detrimental to the Company or has
violated or is likely to violate the confidentiality of any information as
provided for in this Agreement;

        (d)

the Contractor is unable or unwilling to perform the Services under this
Agreement, or

        (e)

the Contractor commits fraud, serious neglect or misconduct in the discharge of
the Services.

4.3 Duties Upon Termination. Upon termination of this Agreement for any reason,
the Contractor shall upon receipt of all sums due and owing, promptly deliver
the following in accordance with the directions of the Company:

  (a)

a final accounting, reflecting the balance of expenses incurred on behalf of the
Company as of the date of termination; and

        (b)

all documents pertaining to the Company or this Agreement, including but not
limited to, all books of account, correspondence and contracts, provided that
the Contractor shall be entitled thereafter to inspect, examine and copy all of
the documents which it delivers in accordance with this provision at all
reasonable times upon three (3) days’ notice to the Company.

4.4 Compensation of Contractor on Termination. Upon termination of this
Agreement, the Contractor shall be entitled to receive as its full and sole
compensation in discharge of obligations of the

--------------------------------------------------------------------------------

- 4 -

Company to the Contractor under this Agreement all sums due and payable under
this Agreement to the date of termination and the Contractor shall have no right
to receive any further payments; provided, however, that the Company shall have
the right to offset against any payment owing to the Contractor under this
Agreement any damages, liabilities, costs or expenses suffered by the Company by
reason of the fraud, negligence or wilful act of the Contractor, to the extent
such right has not been waived by the Company.

ARTICLE 5
CONFIDENTIALITY AND NON-COMPETITION

5.1 Maintenance of Confidential Information. The Contractor acknowledges that in
the course of its appointment hereunder the Contractor will, either directly or
indirectly, have access to and be entrusted with information (whether oral,
written or by inspection) relating to the Company or its respective affiliates,
associates or customers (the “Confidential Information”). For the purposes of
this Agreement, “Confidential Information” includes, without limitation, any and
all Developments (as defined herein), trade secrets, inventions, innovations,
techniques, processes, formulas, drawings, designs, products, systems,
creations, improvements, documentation, data, specifications, technical reports,
customer lists, supplier lists, distributor lists, distribution channels and
methods, retailer lists, reseller lists, employee information, financial
information, sales or marketing plans, competitive analysis reports and any
other thing or information whatsoever, whether copyrightable or uncopyrightable
or patentable or unpatentable. The Contractor acknowledges that the Confidential
Information constitutes a proprietary right, which the Company is entitled to
protect. Accordingly the Contractor covenants and agrees that during the Term
and thereafter until such time as all the Confidential Information becomes
publicly known and made generally available through no action or inaction of the
Contractor, the Contractor will keep in strict confidence the Confidential
Information and shall not, without prior written consent of the Company in each
instance, disclose, use or otherwise disseminate the Confidential Information,
directly or indirectly, to any third party.

5.2 Exceptions. The general prohibition contained in Section 5.1 against the
unauthorized disclosure, use or dissemination of the Confidential Information
shall not apply in respect of any Confidential Information that:

  (a)

is available to the public generally in the form disclosed;

        (b)

becomes part of the public domain through no fault of the Contractor;

        (c)

is already in the lawful possession of the Contractor at the time of receipt of
the Confidential Information; or

        (d)

is compelled by applicable law to be disclosed, provided that the Contractor
gives the Company prompt written notice of such requirement prior to such
disclosure and provides assistance in obtaining an order protecting the
Confidential Information from public disclosure.

5.3 Developments. Any information, data, work product or any other thing or
documentation whatsoever which the Contractor, either by itself or in
conjunction with any third party, conceives, makes, develops, acquires or
acquires knowledge of during the Contractor’s appointment with the Company or
which the Contractor, either by itself or in conjunction with any third party,
shall conceive, make, develop, acquire or acquire knowledge of (collectively the
“Developments”) during the Term or at any time thereafter during which the
Contractor is engaged by the Company that is related to the business of the
Company shall automatically form part of the Confidential Information and shall
become and remain the sole and exclusive property of the Company. Accordingly,
the Contractor does hereby irrevocably, exclusively and absolutely assign,
transfer and convey to the Company in perpetuity all worldwide right, title and
interest in and to any and all Developments and other rights of whatsoever
nature and kind in or

--------------------------------------------------------------------------------

- 5 -

arising from or pertaining to all such Developments created or produced by the
Contractor during the course of performing this Agreement, including, without
limitation, the right to effect any registration in the world to protect the
foregoing rights. The Company shall have the sole, absolute and unlimited right
throughout the world, therefore, to protect the Developments by patent,
copyright, industrial design, trademark or otherwise and to make, have made,
use, reconstruct, repair, modify, reproduce, publish, distribute and sell the
Developments, in whole or in part, or combine the Developments with any other
matter, or not use the Developments at all, as the Company sees fit.

5.4 Protection of Developments. The Contractor does hereby agree that, both
before and after the termination of this Agreement, the Contractor shall perform
such further acts and execute and deliver such further instruments, writings,
documents and assurances (including, without limitation, specific assignments
and other documentation which may be required anywhere in the world to register
evidence of ownership of the rights assigned pursuant hereto) as the Company
shall reasonably require in order to give full effect to the true intent and
purpose of the assignment made under Section 5.3 hereof. If the Company is for
any reason unable, after reasonable effort, to secure execution by the
Contractor on documents needed to effect any registration or to apply for or
prosecute any right or protection relating to the Developments, the Contractor
hereby designates and appoints the Company and its duly authorized officers and
agents as the Contractor’s agent and attorney to act for and in the Contractor’s
behalf and stead to execute and file any such document and do all other lawfully
permitted acts necessary or advisable in the opinion of the Company to effect
such registration or to apply for or prosecute such right or protection, with
the same legal force and effect as if executed by the Contractor.

5.5 Remedies. The parties to this Agreement recognize that any violation or
threatened violation by the Contractor of any of the provisions contained in
this Article 5 will result in immediate and irreparable damage to the Company
and that the Company could not adequately be compensated for such damage by
monetary award alone. Accordingly, the Contractor agrees that in the event of
any such violation or threatened violation, the Company shall, in addition to
any other remedies available to the Company at law or in equity, be entitled as
a matter of right to apply to such relief by way of restraining order, temporary
or permanent injunction and to such other relief as any court of competent
jurisdiction may deem just and proper.

5.6 Reasonable Restrictions. The Contractor agrees that all restrictions in this
Article 5 are reasonable and valid, and all defenses to the strict enforcement
thereof by the Company are hereby waived by the Contractor.

ARTICLE 6
DEVOTION TO CONTRACT

6.1 Devotion to Contract. During the term of this Agreement, the Contractor
shall devote sufficient time, attention, and ability to the business of the
Company, and to any associated company, as is reasonably necessary for the
proper performance of the Services pursuant to this Agreement. Nothing contained
herein shall be deemed to require the Contractor to devote its exclusive time,
attention and ability to the business of the Company. During the term of this
Agreement, the Contractor shall, and shall cause each of its agents assigned to
performance of the Services on behalf of the Contractor, to:

  (a)

at all times perform the Services faithfully, diligently, to the best of its
abilities and in the best interests of the Company;

        (b)

devote such of its time, labour and attention to the business of the Company as
is necessary for the proper performance of the Services hereunder; and


--------------------------------------------------------------------------------

- 6 -

  (c)

refrain from acting in any manner contrary to the best interests of the Company
or contrary to the duties of the Contractor as contemplated herein.

6.2 Other Activities. The Contractor shall not be precluded from acting in a
function similar to that contemplated under this Agreement for any other person,
firm or company.

ARTICLE 7
PRIVATE PLACEMENT OF COMPENSATION SHARES

7.1 Documents Required from Contractor. The Contractor shall complete, sign and
return to the Company as soon as possible, on request by the Company, such
additional documents, notices and undertakings as may be required by regulatory
authorities and applicable law.

7.2 Acknowledgements of Contractor The Contractor acknowledges and agrees that:

  (a)

the Contractor agrees and acknowledges that none of the Compensation Shares have
been registered under the Securities Act of 1933 or under any state securities
or "blue sky" laws of any state of the United States, and, unless so registered,
may not be offered or sold in the United States or, directly or indirectly, to
U.S. Persons (as that term is defined in Regulation S under the Securities Act
of 1933), except in accordance with the provisions of Regulation S, pursuant to
an effective registration statement under the Securities Act of 1933, or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act of 1933 and in each case only in
accordance with applicable state securities laws;

        (b)

the Contractor has not acquired the Compensation Shares as a result of, and will
not itself engage in, any “directed selling efforts” (as defined in Regulation S
under the 1933 Act) in the United States in respect of any of the Securities
which would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Compensation Shares; provided,
however, that the Contractor may sell or otherwise dispose of any of the
Compensation Shares pursuant to registration thereof under the 1933 Act and any
applicable state securities laws or under an exemption from such registration
requirements;

        (c)

the Compensation Shares will be subject to a hold period from the date of
issuance of the Compensation Shares unless such Compensation Shares are
registered with the Securities and Exchange Commission (“SEC”);

        (d)

the decision to execute this Agreement and purchase the Compensation Shares
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company other
than those made by the Company in the information the Company has filed with the
SEC;

        (e)

it will indemnify and hold harmless the Company and, where applicable, its
directors, officers, employees, agents, advisors and shareholders from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Contractor contained herein or in any document furnished by the Contractor to
the Company in connection herewith being untrue in any material respect or any
breach or


--------------------------------------------------------------------------------

- 7 -

 

failure by the Contractor to comply with any covenant or agreement made by the
Contractor to the Company in connection therewith;

          (f)

the issuance and sale of the Compensation Shares to the Contractor will not be
completed if it would be unlawful;

          (g)

the Compensation Shares are not listed on any stock exchange or subject to
quotation and no representation has been made to the Contractor that the
Compensation Shares will become listed on any other stock exchange or subject to
quotation on any other quotation system;

          (h)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Compensation Shares;

          (i)

there is no government or other insurance covering the Compensation Shares;

          (j)

there are risks associated with an investment in the Compensation Shares,
including the risk that the Contractor could lose all of its investment;

          (k)

the Contractor and the Contractor’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Compensation Shares hereunder, and to obtain additional
information, to the extent possessed or obtainable without unreasonable effort
or expense, necessary to verify the accuracy of the information about the
Company;

          (l)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Contractor
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Compensation Shares hereunder have been made available for inspection by the
Contractor, the Contractor’s lawyer and/or advisor(s);

          (m)

the Company will refuse to register any transfer of the Compensation Shares not
made in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act;

          (n)

the statutory and regulatory basis for the exemption claimed for the offer of
the Compensation Shares, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act; and

          (o)

the Contractor has been advised to consult the Contractor’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Compensation Shares and with respect to applicable resale restrictions, and it
is solely responsible (and the Company is not in any way responsible) for
compliance with:

          (i)

any applicable laws of the jurisdiction in which the Contractor is resident in
connection with the distribution of the Compensation Shares hereunder, and

          (ii)

applicable resale restrictions.


--------------------------------------------------------------------------------

- 8 -

7.3 Representations, Warranties and Covenants of the Contractor. The Contractor
hereby represents and warrants to and covenants with the Company (which
representations, warranties and covenants shall survive the end of the expiry of
the Term or early termination of this Agreement) that:

  (a)

The Contractor is a U.S. Person and is an "accredited investor" as that term is
defined in Rule 501 of Regulation D promulgated under the 1933 Act;

          (b)

the Contractor is not acquiring the Compensation Shares for the account or
benefit of, directly or indirectly, any U.S. Person;

          (c)

the sale of the Compensation Shares to the Contractor as contemplated in this
Agreement complies with or is exempt from the applicable securities legislation
of the jurisdiction of residence of the Contractor;

          (d)

the Contractor is acquiring the Compensation Shares for investment only and not
with a view to resale or distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Compensation Shares in the
United States or to U.S. Persons;

          (e)

the Contractor is executing this Agreement and is acquiring the Compensation
Shares as principal for the Contractor’s own account, for investment purposes
only, and not with a view to, or for, resale, distribution or fractionalisation
thereof, in whole or in part, and no other person has a direct or indirect
beneficial interest in such Compensation Shares;

          (f)

the entering into of this Agreement and the transactions contemplated hereby
have been duly authorized by all necessary corporate action on the part of the
Contractor;

          (g)

the entering into of this Agreement and the transactions contemplated thereby
will not result in the violation of any of the terms and provisions of any law
applicable to the Contractor, or of any agreement, written or oral, to which the
Contractor may be a party or by which the Contractor is or may be bound;

          (h)

the Contractor has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Contractor enforceable against the
Contractor in accordance with its terms;

          (i)

the Contractor has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
prospective investment in the Compensation Shares and the Company;

          (j)

the Contractor is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Contractor participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Compensation Shares;

          (k)

the Contractor is not aware of any advertisement of pertaining to the Company or
any of the Compensation Shares; and

          (l)

no person has made to the Contractor any written or oral representations:

          (i)

that any person will resell or repurchase any of the Compensation Shares;

          (ii)

that any person will refund the purchase price of any of the Compensation
Shares;


--------------------------------------------------------------------------------

- 9 -

  (iii)

as to the future price or value of any of the Compensation Shares; or

        (iv)

that any of the Compensation Shares will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Compensation Shares of the Company on any stock
exchange or automated dealer quotation system, except that currently certain
market makers make market in the common shares of the Company on the OTC
Bulletin Board.

7.4 Legending of Compensation Shares. The Contractor hereby acknowledges that
upon the issuance thereof, and until such time as the same is no longer required
under the applicable securities laws and regulations, the certificates
representing any of the Compensation Shares will bear a legend in substantially
the following form:

> > NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE
> > 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY
> > NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS
> > DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS
> > OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION
> > STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR
> > IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933
> > ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
> > LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
> > CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S.
> > PERSON" ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

7.5 The Contractor hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Agreement.

ARTICLE 8
MISCELLANEOUS

8.1 Notices. All notices required or allowed to be given under this Agreement
shall be made either personally by delivery to or by facsimile transmission to
the address as hereinafter set forth or to such other address as may be
designated from time to time by such party in writing:

  (a)

in the case of the Company, to:

       

WEST CANYON ENERGY CORP.
20333 State Hwy, 249
Suite 200-113
Houston TX 77070

        (b)

and in the case of the Contractor to:

       

SUMMIT CONSULTING LIMITED
6860 S. Yosemite Ct.
Suite 2000
Centennial, CO 80112


--------------------------------------------------------------------------------

- 10 -

8.2 Change of Address. Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.

8.3 Independent Legal Advice. The Contractor acknowledges that:

  (a)

this Agreement was prepared by W.L. Macdonald Law Corporation for the Company;

        (b)

W.L. Macdonald Law Corporation received instructions from the Company and does
not represent the Contractor;

        (c)

the Contractor has been requested to obtain his own independent legal advice on
this Agreement prior to signing this Agreement;

        (d)

the Contractor has been given adequate time to obtain independent legal advice;

        (e)

by signing this Agreement, the Contractor confirms that he fully understands
this Agreement; and

        (f)

by signing this Agreement without first obtaining independent legal advice, the
Contractor waives his right to obtain independent legal advice.

8.4 Entire Agreement. As of from the date hereof, any and all previous
agreements, written or oral between the parties hereto or on their behalf
relating to the appointment of the Contractor by the Company are null and void.
The parties hereto agree that they have expressed herein their entire
understanding and agreement concerning the subject matter of this Agreement and
it is expressly agreed that no implied covenant, condition, term or reservation
or prior representation or warranty shall be read into this Agreement relating
to or concerning the subject matter hereof or any matter or operation provided
for herein.

8.5 Further Assurances. Each party hereto will promptly and duly execute and
deliver to the other party such further documents and assurances and take such
further action as such other party may from time to time reasonably request in
order to more effectively carry out the intent and purpose of this Agreement and
to establish and protect the rights and remedies created or intended to be
created hereby.

8.6 Waiver. No provision hereof shall be deemed waived and no breach excused,
unless such waiver or consent excusing the breach is made in writing and signed
by the party to be charged with such waiver or consent. A waiver by a party of
any provision of this Agreement shall not be construed as a waiver of a further
breach of the same provision.

8.7 Amendments in Writing. No amendment, modification or rescission of this
Agreement shall be effective unless set forth in writing and signed by the
parties hereto.

8.8 Assignment. Except as herein expressly provided, the respective rights and
obligations of the Contractor and the Company under this Agreement shall not be
assignable by either party without the written consent of the other party and
shall, subject to the foregoing, enure to the benefit of and be binding upon the
Contractor and the Company and their permitted successors or assigns. Nothing
herein expressed or implied is intended to confer on any person other than the
parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

8.9 Severability. In the event that any provision contained in this Agreement
shall be declared invalid, illegal or unenforceable by a court or other lawful
authority of competent jurisdiction,

--------------------------------------------------------------------------------

- 11 -

such provision shall be deemed not to affect or impair the validity or
enforceability of any other provision of this Agreement, which shall continue to
have full force and effect.

8.10 Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.

8.11 Number and Gender. Wherever the singular or masculine or neuter is used in
this Agreement, the same shall be construed as meaning the plural or feminine or
a body politic or corporate and vice versa where the context so requires.

8.12 Time. Time shall be of the essence of this Agreement. In the event that any
day on or before which any action is required to be taken hereunder is not a
business day, then such action shall be required to be taken at or before the
requisite time on the next succeeding day that is a business day. For the
purposes of this Agreement, “business day” means a day which is not Saturday or
Sunday or a statutory holiday in Reno, Nevada, U.S.A.

8.13 Enurement. This Agreement is intended to bind and enure to the benefit of
the Company, its successors and assigns, and the Contractor and the personal
legal representatives of the Contractor.

8.14 Counterparts. This Agreement may be executed in several counterparts, each
of which will be deemed to be an original and all of which will together
constitute one and the same instrument.

8.15 Currency. Unless otherwise provided, all dollar amounts referred to in this
Agreement are in lawful money of the United States of America.

8.16 Electronic Means. Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the effective date of this Agreement.

8.17 Proper Law. This Agreement will be governed by and construed in accordance
with the law of State of Nevada. The parties hereby attorn to the jurisdiction
of the Courts in the State of Nevada.

     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
day and year first above written.

WEST CANYON ENERGY CORP.   Per: /s/ Fred Zaziski   Fred Zaziski     SUMMIT
CONSULTING LIMITED   Per: /s/ Shane Reeves   Shane Reeves


--------------------------------------------------------------------------------

SCHEDULE A

Pursuant to the Consulting Agreement, the Contractor will perform the following
services:

1.

reporting directly to the Board of Directors of the Company, the Contractor
shall serve as the President and a director of the Company;

    2.

the Contractor shall be responsible for setting the overall corporate direction
for the Company, including establishing and maintaining budgets for the Company
and ensuring the Company has adequate capital for its operations, marketing and
general corporate activities, all subject to any applicable law and to
instructions provided by the Board of Directors of the Company from time to
time;

    3.

the Contractor shall faithfully, honestly and diligently serve the Company and
cooperate with the Company and utilize maximum professional skill and care to
ensure that all services rendered hereunder are to the satisfaction of the
company, acting reasonably, and the Contractor shall provide any other services
not specifically mentioned herein, but which by reason of the Contractor’s
capability the Contractor knows or ought to know to be necessary to ensure that
the best interests of the Company are maintained;

    4.

the Contractor shall assume, obey, implement and execute such duties,
directions, responsibilities, procedures, policies and lawful orders as may be
determined or given from time to time by the Company; and

    5.

the Contractor shall report the results of his/her duties hereunder to the
Company as it may request from time to time.


--------------------------------------------------------------------------------